Exhibit GUARANTY AND COLLATERAL AGREEMENT dated as of September 9, 2008 made by PETRO RESOURCES CORPORATION and EACH OF THE OTHER GRANTORS (AS DEFINED HEREIN) in favor of CIT CAPITAL USA INC., as Administrative Agent TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.01 Definitions. 1 Section 1.02 Other Definitional Provisions 5 Section 1.03 Rules of Interpretation 5 ARTICLE II GUARANTEE Section 2.01 Guarantee. 6 Section 2.02 Right of Contribution 6 Section 2.03 No Subrogation 7 Section 2.04 Guaranty Amendments, Etc. with respect to the Borrower Obligations 7 Section 2.05 Waivers 8 Section 2.06 Guaranty Absolute and Unconditional. 8 Section 2.07 Reinstatement 9 Section 2.08 Payments 10 ARTICLE III GRANT OF SECURITY INTEREST Section 3.01 Grant of Security Interest 10 Section 3.02 Transfer of Pledged Securities 11 ARTICLE IV REPRESENTATIONS AND WARRANTIES Section 4.01 Representations in Credit Agreement 12 Section 4.02 Title; No Other Liens 12 Section 4.03 Perfected First Priority Liens 12 Section 4.04 Grantor Information 12 Section 4.05 Inventory and Equipment 13 Section 4.06 Deposit Accounts and Securities Accounts 13 Section 4.07 Farm Products 13 Section 4.08 Investment Property 13 Section 4.09 Receivables 14 Section 4.10 Contracts 14 Section 4.11 Intellectual Property 14 Section 4.12 Commercial Tort Claims 15 Section 4.13 Benefit to the Guarantors 15 ARTICLE V COVENANTS Section 5.01 Covenants and Events of Default in Credit Agreement 15 Section 5.02 Delivery of Instruments, Certificated Securities and Chattel Paper 16 Section 5.03 Maintenance of Perfected Security Interest; Further Documentation 16 Section 5.04 Changes in Locations, Name, Etc. 16 Section 5.05 Notices 17 Section 5.06 Investment Property 17 Section 5.07 Intellectual Property 19 Section 5.08 Commercial Tort Claims 20 ARTICLE VI REMEDIAL PROVISIONS Section 6.01 Certain Matters Relating to Receivables 20 Section 6.02 Communications with Obligors; Grantors Remain Liable 21 Section 6.03 Pledged Securities. 22 Section 6.04 Proceeds to be Turned Over to Administrative Agent 23 Section 6.05 Application of Proceeds 23 Section 6.06 Code and Other Remedies 23 Section 6.07 Registration Rights 24 Section 6.08 Waiver; Deficiency 25 Section 6.09 Non-Judicial Enforcement 25 ARTICLE VII THE ADMINISTRATIVE AGENT Section 7.01 Administrative Agent’s Appointment as Attorney-in-Fact, Etc. 25 Section 7.02 Duty of Administrative Agent 27 Section 7.03 Execution of Financing Statements 28 Section 7.04 Authority of Administrative Agent 28 ARTICLE VIII SUBORDINATION OF INDEBTEDNESS Section 8.01 Subordination of All Grantor Claims 29 Section 8.02 Claims in Bankruptcy 29 Section 8.03 Payments Held in Trust 29 Section 8.04 Liens Subordinate 30 Section 8.05 Notation of Records 30 ARTICLE IX MISCELLANEOUS Section 9.01 No Waiver by Course of Conduct; Cumulative Remedies 30 Section 9.02 Notices 30 Section 9.03 Enforcement Expenses; Indemnities 30 Section 9.04 Amendments in Writing 31 Section 9.05 Successors and Assigns 31 Section 9.06 Survival; Revival; Reinstatement. 31 Section 9.07 Counterparts; Integration; Effectiveness. 32 Section 9.08 Severability 32 Section 9.09 Set-Off 33 Section 9.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial 33 Section 9.11 Headings 34 Section 9.12 Acknowledgments 34 Section 9.13 Additional Grantors and Additional Pledged Securities 35 Section 9.14 Releases 35 Section 9.15 Acceptance 36 Section 9.16 Intercreditor Agreement 36 SCHEDULES: 1Notice Addresses 2Investment Property 3Perfection Matters 4Location of Jurisdiction of Organization and Chief Executive Office 5Inventory and Equipment Locations 6Intellectual Property 7Existing Permitted Financing Statements 8Deposit Accounts and Securities Accounts ANNEXES: IForm of Acknowledgment and Consent II Form of Assumption Agreement III Form of Supplement This GUARANTY AND COLLATERAL
